 Case 3:20-mj-14037-DEA Document 83 Filed 09/09/21 Page 1 of 3 PageID: 222




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                :   Mag. No. 20-14037 (DEA)
                                        :
       v.                               :
                                        :   CONTINUANCE ORDER
MANUEL ESPINOSA-OZORIA,                 :
  a/k/a “Chino”;                        :
WALDIN ESPINOSA-OZORIA,                 :
  a/k/a “Manin”;                        :
ENRIQUE QUIJADA,                        :
  a/k/a “El Enano 13,”                  :
  a/k/a “Kike”;                         :
JAVIER RODRIGUEZ-VALPAIS,               :
  a/k/a “Broly”; and                    :
JACQUELYN DEJESUS                       :


      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Ian D. Brater, Assistant U.S. Attorney), and defendant ENRIQUE QUIJADA

(by S. Emile Lisboa, IV, Esq.) for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through December10, 2021 to permit defense counsel the reasonable time

necessary for effective preparation in this matter and to allow the parties to

discuss the matter and conduct plea negotiations in an effort to resolve the

case before grand jury proceedings and trial; and the Court having previously

entered Standing Orders 20-02, 20-03, 20-09, 20-12, extensions of Standing

Order 20-12, and Standing Order 21-04 in response to the national emergency

created by COVID-19; and the defendant being aware that he has the right to

have the matter submitted to a grand jury within 30 days of the date of his



                                        1
 Case 3:20-mj-14037-DEA Document 83 Filed 09/09/21 Page 2 of 3 PageID: 223




arrest pursuant to Title 18, United States Code, Section 3161(b); and the

defendant, through his attorney, having consented to the continuance; and for

good and sufficient cause shown,

            IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

            (1) Plea negotiations have commenced and are ongoing, and both

the United States and the defendant seek time to achieve a successful

resolution of these negotiations, which would render trial of this matter

unnecessary;

            (2) In response to the national emergency created by COVID-19,

the Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-

09, 20-12, extensions of Standing Order 20-12, and Standing Order 21-04,

which are incorporated herein by reference;

            (3) The defendant has consented to the aforementioned

continuance;

            (4) The grant of a continuance will likely conserve judicial

      resources; and

            (5) Pursuant to Title 18, United States Code, Section 3161(h)(7),

the ends of justice served by granting the continuance outweigh the best

interest of the public and the defendant in a speedy trial.

            IT IS, therefore, on this ____
                                       9th day of September, 2021,

            ORDERED that this action be, and it hereby is, continued from the

date this Order is signed through December 10, 2021; and it is further


                                        2
 Case 3:20-mj-14037-DEA Document 83 Filed 09/09/21 Page 3 of 3 PageID: 224




            ORDERED that the period from the date this Order is signed

through December 10, 2021 shall be excludable in computing time under the

Speedy Trial Act of 1974.



                                   ____
                                     ___
                                     __
                                      _________________
                                   __________________________________
                                   HON. DO
                                         DOUGLA
                                         DOUGLAS LAS E
                                                 LA   E. ARPERT
                                   United States Ma
                                          States   M  g
                                                   Magistrate Judge


Form and entry consented to:

                                               s/ Ian D. Brater
________________________
_____
   _ _______________                           _____________________
S.
S EEmile
    mile Lisboa
         Lisboa, IV
                 IV, Esq.                      Ian D. Brater
Counsel for Defendant                          Assistant U.S. Attorney




                                     3
